Name: Council Implementing Decision 2011/156/CFSP of 10Ã March 2011 implementing Decision 2011/137/CFSP concerning restrictive measures in view of the situation in Libya
 Type: Decision_IMPL
 Subject Matter: civil law;  rights and freedoms;  international affairs;  Africa;  cooperation policy
 Date Published: 2011-03-11

 11.3.2011 EN Official Journal of the European Union L 64/29 COUNCIL IMPLEMENTING DECISION 2011/156/CFSP of 10 March 2011 implementing Decision 2011/137/CFSP concerning restrictive measures in view of the situation in Libya THE COUNCIL OF THE EUROPEAN UNION, Having regard to Council Decision 2011/137/CFSP of 28 February 2011 concerning restrictive measures in view of the situation in Libya (1), and in particular Article 8(2) thereof, in conjunction with Article 31(2) of the Treaty on European Union, Whereas: (1) On 28 February 2011, the Council adopted Decision 2011/137/CFSP concerning restrictive measures in view of the situation in Libya. (2) In view of the gravity of the situation in Libya, additional persons and entities should be included in the list of persons and entities subject to restrictive measures as set out in Annex IV to that Decision, HAS ADOPTED THIS DECISION: Article 1 The persons and entities listed in the Annex to this Decision shall be included in Annex IV to Decision 2011/137/CFSP. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 10 March 2011. For the Council The President MARTONYI J. (1) OJ L 58, 3.3.2011, p. 53. ANNEX Persons and entities referred to in Article 1 Persons Name Identifying information Reasons Date of listing 1. Mr. Mustafa Zarti born on 29 March 1970, Austrian citizen (passport no. P1362998, valid from 6 November 2006 until 5 November 2016) Closeness of association with regime and vice chief executive of Libyan Investment Authority , board member of the National Oil Corporation, head of oil company Tamoil  and vice chairman of First Energy Bank in Bahrain. (1) Entities Name Identifying information Reasons Date of listing 1. Central Bank of Libya (CBL) Under control of Muammar Qadhafi and his family, and potential source of funding for his regime. (1) 2. Libya Africa Investment Portfolio Jamahiriya Street, LAP Building, PO Box 91330, Tripoli, Libya Under control of Muammar Qadhafi and his family, and potential source of funding for his regime. (1) 3. Libyan Foreign Bank Under control of Muammar Qadhafi and his family and a potential source of funding for his regime. (1) 4. Libyan Housing and Infrastructure Board (HIB) Tajora, Tripoli, Libya Legislation number: 60/2006 by Libyan General Peoples Committee Tel: +218 21 369 1840, Fax: +218 21 369 6447 http://www.hib.org.ly Under control of Muammar Qadhafi and his family, and potential source of funding for his regime. (1) 5. Libyan Investment Authority (LIA, a.k.a. Libyan Arab Foreign Investment Company (LAFICO)) I Fateh Tower Office No.99 22nd Floor, Borgaida Street, Tripoli, 1103 Libya, Phone: 218 21 336 2091, fax: 218 21 336 2082, www.lia.ly Under control of Muammar Qadhafi and his family, and potential source of funding for his regime. (1) (1) Date of Adoption